UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6938


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUNTE TORRANE LASSITER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:07-cr-00060-RBS-TEM-3)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shaunte Torrane Lassiter, Appellant Pro Se.       Laura Marie
Everhart, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shaunte Torrane Lassiter appeals the district court’s

orders    denying   his    18    U.S.C.   §   3582(c)(2)   (2006)     motion   and

motion for reconsideration.               We have reviewed the record and

find no reversible error in the court’s denial of § 3582(c)(2)

relief.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Lassiter, No. 2:07-cr-00060-

RBS-TEM-3 (E.D. Va. Apr. 19, 2012).              Because the district court

lacked authority to reconsider its initial order, see United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), we

affirm the court’s denial of Lassiter’s motion to reconsider.

We   dispense   with      oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2